Citation Nr: 1424491	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  06-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA)  This matter was remanded in February 2010 and October 2011 for further development.  In October 2012 the Board denied the claim.  The Veteran thereafter appealed the matter to the United States Court of Appeals for Veterans Claims (hereinafter the Court), and in a Memorandum Decision dated in December 2013, the Court vacated and remanded the Board's October 2012 decision.  

Additionally, the Board notes that in its prior remands, it was pointed out that the Veteran raised the issues of entitlement to service connection for hemorrhoids, anal fistula, lumbar spine disability, a skin disability, hepatitis B and C, and human immunodeficiency virus (HIV).  As these matters are not currently developed or certified for an appellate review they are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2013, the Court vacated and remanded the Board's October 2011 decision.  The Court found that the Board's statement of reasons or bases failed to adequately address the duty to assist.  Specifically, it was noted that as there appeared to be outstanding medical records relevant to the Veteran's claim, the Board had previously requested records from the Birmingham VA Medical Center beginning in 1971.  The medical center, however, sent only those medical records dated from 1992 and did not indicate whether additional records exist or whether efforts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should obtain any available outstanding medical records from the Birmingham VAMC dated from the beginning of 1971 until 1992.  If these records no longer exist and any other efforts to locate them would be futile, the AOJ should make a formal finding to that effect.

2.	Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  Thereafter, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

